FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                     TENTH CIRCUIT                               June 16, 2010

                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
EDDIE COPEMAN,

           Petitioner - Appellant,

v.                                                            No. 09-7106
                                                             (D. E.D. Okla.)
M. TRAVIS BRAGG,                                 (D.C. No. 6:09-CV-00322-RAW-KEW)

           Respondent - Appellee.




            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before BRISCOE, Chief Circuit Judge, TACHA, and O’BRIEN, Circuit Judges.


       After examining the briefs and the appellate record, this panel concludes that oral

argument would not materially assist the determination of this appeal. See Fed. R. App.

P. 34(a)(2); 10th Cir. R. 34.1(G). This case is submitted for decision on the briefs.

       Eddie Copeman, a federal prisoner appearing pro se1 and in forma pauperis, seeks

a certificate of appealability (COA) to appeal from the dismissal of his 28 U.S.C. § 2241

petition, which the district court construed as a second or successive 28 U.S.C. § 2255

motion. We deny a COA and dismiss the appeal.




       1
        We liberally construe Copeman’s pro se filings. See Ledbetter v. City of Topeka,
Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).
                                    I.   BACKGROUND

       Copeman was convicted of various drug and firearm offenses and sentenced to

360 months imprisonment. We affirmed his convictions and sentence on direct appeal.

See United States v. Blunt, 187 Fed. Appx. 821 (10th Cir. 2006) (unpublished). Copeman

filed a motion to vacate, set aside or correct sentence under 28 U.S.C. § 2255, alleging

seventeen grounds of ineffective assistance of counsel. The district court denied the

motion; we denied Copeman’s subsequent request for a COA. See United States v.

Copeman, 351 Fed. Appx. 291, 293 (10th Cir. 2009) (unpublished).

       Copeman filed a petition under 28 U.S.C. § 2241 claiming actual innocence based

on newly discovered evidence. He alleged he was “framed for the illegal acts of Richard

Williams” because he supported the “losing Candidate in a Sheriff Election.” (R. Vol. I

at 7.) Attached to his petition were affidavits from Robert Harper and Ritchie Lynch

supporting his actual innocence claim.

       The district court determined the petition was a second or successive 28 U.S.C. §

2255 motion and dismissed it without prejudice for lack of jurisdiction because Copeman

had not obtained this Court’s authorization prior to filing it.2 In doing so, it determined:

       [Harper and Lynch’s affidavits] simply offer[] those affiants’ views that
       [Copeman] was not guilty. They do not warrant a hearing seeking to
       overturn the overwhelming evidence of guilt manifest in the trial transcript
       of this case. Indeed, [Copeman] has presented nothing to indicate the
       trustworthiness of the affidavits themselves.

(Id. at 18.) While the court recognized it could transfer the case to this Court rather than

       2
          Because the district court’s dismissal without prejudice disposed of the entire
case, it is final and appealable. See Amazon, Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1275
(10th Cir. 2001).
                                                 -2-
dismiss, it determined the interests of justice did not require a transfer as the petition

would be time-barred and “is in any event not likely to have merit.” (Id. at 19.) The

district court denied Copeman’s subsequent motion to vacate the judgment.3

                                      II. DISCUSSION

       To appeal from the dismissal of an unauthorized § 2255 motion, a petitioner must

first obtain a COA. See United States v. Harper, 545 F.3d 1230, 1233 (10th Cir. 2008).

Because Copeman has not sought a COA with this Court, we will treat his notice of

appeal as an application for a COA. See United States v. Gordon, 172 F.3d 753, 753-54

(10th Cir. 1999); see also Fed. R. App. P. 22(b)(2). “In order to secure a COA, a

petitioner must show that ‘jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Harper, 545 F.3d at 1233 (quoting Slack v.

McDaniel, 529 U.S. 473, 478 (2000)). Here, the district court construed Copeman’s §

2241 petition as an unauthorized second or successive § 2255 motion and dismissed it for




       3
         The case was initially assigned to the Honorable Frank H. Seay who referred the
case to a magistrate judge for report and recommendation. See 28 U.S.C. § 636. The
magistrate judge directed respondent to show cause why the writ should not issue by
filing an answer to the petition. Before respondent could answer, the case was reassigned
to the Honorable Ronald A. White. Judge White struck the referral of the case to the
magistrate judge, as well as the order to show cause, and dismissed the case for lack of
jurisdiction. Copeman claims Judge White erred in striking the referral to the magistrate
judge and order to show cause. We discern no error. District courts have broad
discretion to assign cases to particular judges. United States v. Pearson, 203 F.3d 1243,
1256 (10th Cir. 2000). Although not clear, it appears the case was reassigned to Judge
White because he presided over Copeman’s criminal proceedings and first § 2255
motion. See E.D. Okla. Local R. 40.1(d) (Civil). And, recognizing the obvious
jurisdictional bar, Judge White properly struck the reference to the magistrate judge as
well as the order to show cause.
                                                -3-
lack of jurisdiction.4 The court’s decision was not reasonably debatable.

       Unless it is inadequate or ineffective, 28 U.S.C. § 2255 is the exclusive remedy for

a federal prisoner to test the validity of his conviction and sentence. See Johnson v.

Taylor, 347 F.2d 365, 366 (10th Cir. 1965); see also Bradshaw v. Story, 86 F.3d 164, 166

(10th Cir. 1996). Because Copeman’s petition challenges the validity of his convictions,

it seeks § 2255 relief. The § 2255 remedy will be “inadequate or ineffective only in

extremely limited circumstances.” Caravalho v. Pugh, 177 F.3d 1177, 1178 (10th Cir.

1999). Copeman has not shown the remedy afforded by § 2255 is inadequate or

ineffective. Therefore, despite its label, Copeman’s § 2241 petition is clearly a second or

successive § 2255 motion. See United States v. Nelson, 465 F.3d 1145, 1149 (10th Cir.

2006) (“It is the relief sought, not [the] pleading’s title, that determines whether the

pleading is a § 2255 motion.”). And, because he failed to obtain authorization from this

Court prior to filing it, the district court properly dismissed it for lack of jurisdiction. Id.

at 1149. Moreover, the court properly exercised its discretion in dismissing the petition

for want of jurisdiction rather than transferring the action to this Court. See In re Cline,

531 F.3d 1249, 1252 (10th Cir. 2008) (“Where there is no risk that a meritorious

successive claim will be lost absent a . . . transfer, a district court does not abuse its

discretion if it concludes it is not in the interest of justice to transfer the matter to this



       4
          District courts should generally not recharacterize a petition for post-conviction
relief as a § 2255 motion without providing notice to the petitioner. See United States v.
Kelly, 235 F.3d 1238, 1242 (10th Cir. 2000). That proposition does not apply here,
however, because Copeman previously filed a § 2255 motion. See United States v.
Torres, 282 F.3d 1241, 1245-46 (10th Cir. 2002).
                                                 -4-
court for authorization.”).

       We DENY a COA and DISMISS the appeal.


                                   Entered by the Court:


                                   Terrence L. O’Brien
                                   United States Circuit Judge




                                       -5-